EXHIBIT 10.1
SEPARATION AGREEMENT AND RELEASE
     THIS SEPARATION AGREEMENT (the “Agreement”) is being entered into on
January 31, 2009, between Marco Emrich, an individual residing at 20 Sheffield
Court, Phoenixville, PA 19460 (hereinafter referred to as “Employee”) and Sedona
Corporation, a Pennsylvania Corporation with offices at 1003 West 9th Avenue,
King of Prussia, PA 19406 (the “Company”);
     WHEREAS, pursuant to the terms of an Employment Agreement dated as of
June 24, 2004 between the Employee and the Company, the Employee was employed as
Chief Executive Officer and President of the Company (the “Employment
Agreement”); and
     WHEREAS, Employee has resigned as Chief Executive Officer, President and a
Director of the Company effective September 17, 2008 and both the Company and
Employee desire to enter into this Agreement to finally resolve all questions of
compensation, entitlement to benefits, and any and all other claims, whether
known or unknown, which Employee may have relating to his employment with and
his separation from the Company;
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and intending to be legally bound, the parties agree as follows:
          1. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Employment Agreement.
          2. Employee’s employment with the Company terminated effective
September 17, 2008 (the “Termination Date”).
          3. In consideration of the execution and delivery of this Agreement to
the Company, and subject to the provision of this Agreement, the parties agree
that the Company will pay the following to the Employee:
a. Wages and Severance. The Company will pay the Employee a total of $63,176.03
for Employee’s services to the Company through and including September 17,
2008.  The Company will also pay Employee severance based on three months
salary, totaling $56,250.00.  The wages and severance amounts will be paid to
Employee at a biweekly rate of $4,593.30, on a continuing payroll basis, over a
one year period and will be paid at the same time as salaries to the Company’s
Chief Financial Officer, and Chief Technology Officer, and their successors, are
paid, in accordance with the regular payroll practices of the Company until
December 31, 2009 (the “Expiration Date”). Should the base salaries to the
Company’s Chief Financial Officer and Chief Technology Officer be

 



--------------------------------------------------------------------------------



 



prorated or accelerated at any time during the term of the Agreement, payments
to Employee will be equally prorated or accelerated. The amounts due hereunder
to Employee for wages and severance will be paid to Employee even if Employee
becomes employed elsewhere. Employee is not eligible to participate in, or
contribute to, the Company 401(k) plan, once Employee begins receiving severance
payments
b. Accrued Vacation. In lieu of cash compensation for accrued vacation, the
Company will grant the Employee 450,000 shares of unrestricted common stock
under the “Sedona Corporation 2000 Stock Option Plan.”
c. Reimbursement for Expenses. Expenses incurred by the Employee, which are
subject to reimbursement by the Company, amount to $2,876.30. These expenses
will be paid to the Employee within 30 days of Employee’s execution of this
Separation Agreement.
d. Benefits. Effective on the Termination Date, Employee is eligible to continue
medical, dental and vision coverage for a maximum period of 18 months in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”).  Employee will continue to be eligible to participate and the Company
shall provide the Employee and the Employee’s spouse with (to the extent
permissible under the terms of such plans or programs) medical, dental and
vision insurance coverage until March 31, 2009.  Thereafter, the Employee may
elect, at his own expense, to continue coverage for the remaining period in
accordance with COBRA.  Medical, dental and vision coverage will be canceled if
the Company no longer provides group health coverage to any of its full time
employees; the premium for the continuation coverage is not paid by the 1st day
of each month Employee elects coverage; Employee becomes covered under another
group health plan; or Employee becomes eligible for Medicare coverage.
          4. The Employee shall also be entitled to indemnification against any
liability incurred in connection with the Employee’s service as an officer or
director of the Company, to the extent that such indemnification is provided for
in the Bylaws of the Company.
          5. Stock options previously granted to the Employee were fully vested
as of September 17, 2008. The terms and conditions of such options are governed
by the 2000 Incentive Stock Option Plan of the Company and the related award
agreements between the Employee and the Company.
          6. In consideration of the sums and other consideration paid to
Employee hereunder, Employee agrees that for the period of time commencing on
the Termination Date and ending on the Expiration Date, Employee will use best
efforts to make himself available on a limited basis as a consultant during
normal business hours, upon reasonable advance notice from

2



--------------------------------------------------------------------------------



 



the Company and, to the extent requested by the Company without unreasonably
interfering with any employment (full-time or part-time) or consulting
engagements Employee may have at the time of such request , on site at the
Company’s facilities in King of Prussia, Pennsylvania, by telephone or at such
other locations as may be reasonably requested by the Company. The Company will
be responsible for reimbursement to Employee of actual and reasonable associated
expenses, including, but not limited to, airfare, lodging, and meal expenses
incurred with any consulting services set forth herein.
          7. If Employee has knowledge of or is alleged to have knowledge of any
matters which are the subject of any pending, threatened or future litigation
involving the Company, he will make himself available to testify if and as
necessary. Employee will also make himself available to the attorneys
representing the Company in connection with any such litigation or dispute for
such purposes as they may deem necessary or appropriate, including but not
limited to the review of documents, discussion of the case and preparation for
any legal proceedings, provided that they do not unreasonably interfere with any
employment (full-time or part-time) or consulting engagements Employee may have
at that time. This Agreement is not intended to and shall not be construed so as
to in any way limit or affect the testimony which Employee gives in any such
proceedings. Further, it is understood and agreed that Employee will at all
times testify fully, truthfully and accurately, whether in deposition, hearing,
trial or otherwise. The Company will be responsible for reimbursement to
Employee of actual and reasonable associated expenses, including, but not
limited to, airfare, lodging, and meal expenses incurred with any services set
forth herein.
          8. Employee acknowledges that the Company’s obligations under this
Agreement, including but not limited to the obligations set forth in Section 3
of this Agreement are subject to the Employee’s continued compliance with the
Restrictive Covenants of this Agreement. In the event that the Employee fails to
fully and faithfully comply with the foregoing, then in addition to all other
remedies available to the Company at law or equity, the Company’s obligation to
pay any sum otherwise due and payable under this Agreement and to perform any
obligation pursuant to this Agreement shall forthwith terminate. Any action
available to or taken by the Company shall not impair or affect any of the
Employee’s obligations under this Agreement, including without limitation the
release of claims in Section 13 which shall remain in full force and effect.
          9. Employee agrees that he will not make any statement, whether oral
or written, if such statement is intended to or will have the effect of
disparaging, defaming, discrediting or belittling the Company, its products,
affiliates, customers and their past and/or present employees, officers,
members, directors, managers, nor will he communicate to any third party
information concerning the Company, its affiliates or customer’s business
practices which are not otherwise generally known to the public. The Company
agrees that it will not make any statement, whether oral or written, if such
statement is intended to or will have the effect of disparaging, defaming,
discrediting or belittling the Employee, nor will it communicate to any third
party person information concerning the Employee.
          10. Employee shall keep in strictest all information relating to the
Business, affairs and customers of the Company, its affiliates and subsidiaries
(collectively hereinafter

3



--------------------------------------------------------------------------------



 



referred to as the “Confidential Information”), including among other things but
without limitation the Company, its affiliates and customers, methods, know-how
finances or procedures which Employee may have acquired during the performance
of his services and duties and which are not otherwise generally known to the
public. Employee acknowledges that such Confidential Information is of great
value, and has been developed and/or acquired at great expense to the Company
and Employee agrees that he shall not publish, communicate, divulge, disclose or
issue, whether or not for his own benefit any Confidential Information without
the prior written consent of the Company. Employee further acknowledges that
disclosure of any Confidential Information without the prior written consent of
the Company will result in irreparable injury to the Company. In the event of
such disclosure, the Employee consents to the grant by any court of equitable
relief, including specific performance, restraining order and/or injunction in
favor of the Company, without prejudice to any and all other rights or remedies
to which the Company may be entitled.
          11. The parties acknowledge that Employee has acquired much knowledge
and information concerning the Business of the Company and its affiliates and
customers as the result of Employee’s employment. The parties acknowledge the
Company’s business is as a provider of Customer Relationship Management products
and services for the banking and credit union markets (herein referred to as the
Company “Business”). The parties further acknowledge that the scope of this
Business as of the date of this Agreement is global and very competitive and one
in which few companies can successfully compete. Accordingly:
a. For six months from the Effective Date of this Agreement, Employee will not,
within any jurisdiction or marketing area in which the Company or any of its
affiliates or customers is doing business or is qualified to do business,
directly or indirectly own, manage, operate, control, be employed by or
participate in the ownership, management, operation or control of, or be
connected in any manner with, any business that is a provider of Customer
Relationship Management products and services for the banking and credit union
markets. For these purposes, ownership of securities of not in excess of 1% of
any class of securities of a public company shall not be considered to be
competition with the Company or any of its affiliates;
b. Until the Expiration Date of this Agreement, Employee will not persuade or
attempt to persuade any potential customer to which the Company or any of its
affiliates has made a proposal or sale of the Company’s products, or with which
the Company or any of its affiliates has been having discussions, not to
transact Business with the Company or such affiliate, or instead to transact
Business with another person or organization;
c. Until the Expiration Date of this Agreement, Employee will not solicit the
Business of any company which is a customer of the Company or any of its
affiliate at any time during Employee’s employment by the Company; or

4



--------------------------------------------------------------------------------



 



d. Until the Expiration Date of this Agreement, Employee will not solicit,
endeavor to entice away from the Company or any of its affiliates or customers,
or otherwise interfere with the relationship of the Company or any of its
affiliates or customers with, any person who is employed by or otherwise engaged
to perform services for the Company or any of its affiliates or customers,
whether for Employee’s account or for the account of any other any other person
or organization.
          12. Employee warrants and represents that he will immediately return
to the Company all information and related reports, files, memoranda, records,
statements, information, credit cards, computer access codes, software and all
other physical or personal property and equipment, with the exception of the
Company’s DELL Latitude D430 laptop computer which the Employee may retain as
his own property, pertaining to or owned by the Company, its affiliates and
subsidiaries (“Company Information and Assets”). Employee further warrants and
represents that he has not and will not retain any copies, duplicates,
reproductions or excerpts in any form of Company Information and Assets, or
provide such Company Information and Assets to any third party including any
person, firm, corporation or other entity.
          13. Employee represents that he has not filed, will not file at any
time in the future, nor permit any other person or entity to file on his behalf
against the Releasees (as defined in Section 14) individually or collectively,
any statutory, civil or administrative claim, complaint or charge of any kind
whatever with any state or federal court, administrative agency, or tribunal of
any kind whatever asserting any claims that are released by paragraph 14.a of
this Agreement, or concerning any subject matter connected with, or pertaining
to or relating to his employment or termination thereof, except for an
application for unemployment compensation benefits. The parties agree that this
Agreement and the additional consideration exchanged in this Agreement are
contingent upon this promise by Employee not to file any such claim, complaint
or charge of any kind whatever, and contingent upon the Company’s full payment
to Employee of its obligations under paragraph 3 of this Agreement. Employee his
family, heirs, representatives, successor and assigns agree not to seek to
challenge the validity of this Agreement. Employee further agrees not to
voluntarily participate in any employment related claim brought by any other
party against the Company. Notwithstanding the foregoing, nothing contained
herein shall prevent the Employee from filing an action against the Company due
to a breach by the Company of the terms contained in this Agreement.
          14. Parties acknowledge and understand that:
a. In exchange for and conditioned upon the Company’s full payment to Employee
of its obligations under paragraph 3 of this Agreement, Employee, on behalf of
himself as well as on behalf of his descendants, dependents, agents, heirs,
distributees, beneficiaries, executors, administrators, assigns and successors
and each of them, hereby covenants not to sue and fully and forever relieves,
releases and discharges the Company and its predecessors, successors, heirs and
assignees, owners, members, shareholders, representatives, affiliates, parent
companies,

5



--------------------------------------------------------------------------------



 



subsidiaries, divisions, and partners and their respective past, present and
future, officers, directors, agents, employees, managers, servants, executors,
administrators, accountants, insurers, attorney in their individual and official
capacities, and any and all other related individuals and entities, if any
(collectively the “Releasees”) from any and all rights, demands, debts, damages,
injuries, causes of actions, or claims, past, present or future, known or
unknown that he ever had or might have including, but not limited to claims,
relating to or arising out of his relationship with the Company and the
termination of that relationship, for any and all reasons, including but not
limited to claims of breach of contract, wrongful termination, failure to pay
wages due or other monies owed, failure to provide benefits under any Company
employee benefit plan, breach of covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, financial loss,
fraud, defamation, violation of privacy, interference with prospective economic
advantage, or any other tort, common law or statutory and claims for
discrimination on the basis of race, sex, national origin, citizenship, color,
religion, martial status, handicap or disability, age, sexual orientation,
harassment of any kind and retaliation, whether or not he knows of such claims
now. This release of claims includes but is not limited to any rights or claims
he may have under, Title VII of the Civil Rights Act, the Employee Retirement
Income Security Act of 1974, the Older Workers Benefit Protection Act, the Equal
Pay Act, the Pennsylvania Human Relations Act, the Age Discrimination in
Employment Act of 1967, as amended (the “ADEA”), the Americans with Disabilities
Act, or any other similar federal or state law or local ordinance dealing with
employment or the termination thereof.
          15.    a. The Company represents that it has not filed, will not file
at any time in the future, nor permit any other person or entity to file on its
behalf against the Employee, any statutory, civil or administrative claim,
complaint or charge of any kind whatever with any state or federal court,
administrative agency, or tribunal of any kind whatever asserting any claims
against the Employee concerning any subject matter connected with, or pertaining
to or relating to his employment or termination thereof except as otherwise set
forth herein.
                    b. The Company releases and discharges the Employee from any
and all rights, demands, debts, damages, injuries, causes of actions, or claims,
past, present or future, known or unknown that he ever had or might have
including, but not limited to claims, relating to or arising out of his
relationship with the Company except as follows: (i) claims related to
fraudulent conduct of the Employee in the performance of his duties at the
Company; or (ii) claims related to any breach of this Agreement.
          16. Employee acknowledges and understands that:
a. he was advised in writing to consult with an attorney at his own expense
before executing this Agreement and that the Employee has been

6



--------------------------------------------------------------------------------



 



advised by an attorney or has knowingly waived Employee’s rights to do so.
b. he has read this Agreement, understands its contents, and was given a copy of
the initial draft of the Agreement on December 29, 2008. Employee was given at
least twenty-one (21) days to review and consider this Agreement prior to
executing. If he signs the Agreement in less than twenty one (21) days he did so
voluntarily and not as a result of any pressure, coercion or duress.
c. he has read this Agreement, understands its contents. Employee signed this
agreement voluntarily and not as a result of any pressure, coercion or duress.
d. for a period of seven (7) days following Employee’s signing of this
Agreement, Employee may revoke this Agreement by providing the Company with
written notice of such revocation. The Agreement shall not become effective
until seven (7) days following its execution by the Employee (the “Effective
Date”) and provided that he shall not have revoked his waiver of claims under
the ADEA. The Company shall have no obligation to make any payments to the
Employee until the Agreement becomes effective.
          17. Employee acknowledges that all payments set forth in this
Agreement will be subject to all applicable state, federal and local income tax
laws and regulations.
          18. This Agreement constitutes the complete understanding between the
parties and supersedes any prior agreement concerning its subject matter. The
Employment Agreement shall be deemed terminated and of no further force and
effect as of the Termination Date. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, assigns, heirs and legal representatives but neither this Agreement,
nor any rights hereunder shall be assignable by the Employee without the
Company’s written consent.
          19. This Agreement may be executed in counterparts and shall be deemed
fully executed when each party has signed and transmitted a counterpart to the
other. All counterparts taken together shall constitute a single agreement.
          20. Any changes to this Agreement must be in writing and initialed by
both parties.
          21. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, except to the extent
superseded by applicable federal law.
          22. If any provisions of this Agreement are determined to be invalid
or unenforceable by any court or agency of competent jurisdiction, such
provision shall have no

7



--------------------------------------------------------------------------------



 



effect upon and shall not impair the legality, enforceability or validity of,
any other provision of this Agreement,, provided however, that upon any finding
by such court of competent jurisdiction, that a release or waiver of claims or
rights, is illegal, void, unenforceable or invalid, Employee agrees to execute a
release and or waiver that is legal, valid and enforceable.
          23. Any controversy or claim arising out of, or relating to this
Agreement, or its breach, shall be settled by arbitration in accordance with the
then governing rules of the National Rules for the Resolution of Employment
Duties in the City of Philadelphia. Judgment upon the award rendered may be
entered and enforced in any court of competent jurisdiction. The prevailing
party shall be entitled to the costs of arbitration and reasonable attorney’s
fees, as well as travel and lodging expenses. Any arbitration shall be held in
the State of Pennsylvania, unless otherwise agreed to by the parties.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have approved and executed this
Agreement as of the date first written above.

             
 
      Sedona Corporation    
 
           
 
  BY:        
 
     
 
Scott C. Edelman, President & CEO    
 
           
 
  BY:        
 
     
 
Anita M. Primo, VP & CFO    
 
           
 
  BY:        
 
     
 
Marco A. Emrich    

9



--------------------------------------------------------------------------------



 



State of Pennsylvania       )
                                          )ss:
County Of Montgomery   )
     On January                      , 2009, before me personally came Marco
Emrich, an individual residing at                      to me known, and known to
me to be the individual described in, and who executed the foregoing Separation
and Release Agreement, and duly acknowledged to me that he executed the same.

     
 
Notary Public
   

